DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a heat exchanger applied to a pad conditioner, classified in B24B53/095.
II. Claims 11-16, drawn to generic channels in a pad conditioner, classified in B24B53/02.
III. Claims 17-20, drawn to a heat exchanger applied to a wafer holder, classified in B24B37/015.

The inventions are independent or distinct, each from the other because:
Groups I and II are unrelated: Group II is drawn to generic channels in a pad conditioner and does not require a heat exchanger (e.g. channels could be vacuum channels).  Group I is drawn to a single channel but requires a heat exchanger.
Similarly, Groups II and III are unrelated: Group II is drawn to generic channels in a pad conditioner and does not require a heat exchanger, while Group III is drawn to a channel in a wafer holder and requires a heat exchanger.
Groups I and III are unrelated as, while both sets of claims disclose a channel as part of a heat exchanger, Group I has that channel in a pad conditioner and Group III has the 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: each grouping of claims would require searching in different classifications: Group I would be a search for pad conditioners with heat exchangers only, Group II would be a search for pad conditioners with any sort of channel (heating/cooling fluid, vacuum, slurry, etc), and Group III would be a search for wafer holders with heat exchangers only.
Performing these three individualized searches would be overly burdensome on the examiner.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Ruojian Zhang on November 9, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.  Examiner did receive a return phone call and a voicemail message on November 10, 2021 but there were quality issues with the message cutting in and out.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723